Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Regarding claim 6, the recitation of “A driving method, comprising: dividing pixels of original display image into a plurality of areas” should be amended to recite “A driving method, comprising: dividing pixels of an original display image into a plurality of areas”.
Regarding claim 9, the recitation of “regulating a brightness value of the second backlight circuit in the backlight circuit area or the multiple divided areas according to the grayscale brightness values of the mean values of the second components corresponding to the original display image “ should be amended to recite “regulating a brightness value of the second backlight circuit in the backlight circuit area
Regarding claim 10, the recitation of “the brightness value of the second backlight circuits corresponding to the area after regulation, the second component corresponding to the pixel of the original display image in the divided area or the multiple divided areas, and the drive component corresponding to the pixel of the first display image in the divided area or the multiple divided areas; and acquiring the drive component of the third component corresponding to the pixel of the second display image in the divided area or the multiple divided areas, according to the brightness value of the third backlight circuit in the backlight circuit area before regulation, the brightness value of the third backlight circuit corresponding to the area after regulation” should be amended to recite “the brightness value of the second backlight circuits corresponding to  the backlight circuit area after regulation, the second component corresponding to the pixel of the original display image in the divided area or the multiple divided areas, and the drive component corresponding to the pixel of the first display image in the divided area or the multiple divided areas; and acquiring the drive component of the third component corresponding to the pixel of the second display image in the divided area or the multiple divided areas, according to the brightness value of the third backlight circuit in the backlight circuit area before regulation, the brightness value of the third backlight circuit corresponding to the to  the backlight circuit area after regulation”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/kenneth bukowski/               Primary Examiner, Art Unit 2621